      Case 7:06-cr-01156-LAP Document 230 Filed 08/10/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                            No. 06 Cr. 1156 (LAP)
-against-
                                             MEMORANDUM & ORDER
MIGUEL BENITEZ,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Defendant Miguel Benitez’s motion (dkt.

no. 215) for a reduction in sentence pursuant to Section 404 of

the First Step Act of 2018 (“FSA”).     For the reasons set out below,

the motion is GRANTED.

     I.     FACTUAL BACKGROUND

     From 2005 to 2008, Mr. Benitez was a leader of a Yonkers-

based drug trafficking organization (“DTO”) that dealt both crack

and powder cocaine. (Presentence Investigation Report (“PSR”)

¶¶ 1–2.) Mr. Benitez supervised at least five other individuals—

including two co-defendants—who distributed narcotics for the DTO.

(Id. ¶ 54.)   In total, the defendant was responsible for at least

4.5 kilograms of crack cocaine. (Id. ¶ 54.) Furthermore, following

his arrest, Mr. Benitez admitted that he possessed a loaded .380

caliber handgun in furtherance of his criminal activity. (Id.)




                                    1
       Case 7:06-cr-01156-LAP Document 230 Filed 08/10/20 Page 2 of 8



      On July 30, 2008, Mr. Benitez pleaded guilty to one count of

conspiracy to distribute and possess with intent to distribute

fifty grams or more of cocaine base in violation of 21 U.S.C.

§ 841(b)(1)(A) and five hundred grams or more of cocaine in

violation of 21 U.S.C. § 841(b)(1)(B).

      On October 31, 2008, Mr. Benitez was sentenced before the

Honorable Stephen C. Robinson, United States District Judge. The

applicable     advisory   range   under   the   United      States   Sentencing

Guidelines (the “Guidelines”), based on an offense level of 41 and

a   Criminal   History    Category   of   III   was   360    months’   to   life

imprisonment. Judge Robinson sentenced Mr. Benitez to 210 months’

imprisonment, which was 150 months lower than the bottom of the

Guidelines range.

      In his December 16, 2016 letter supporting Mr. Benitez’s

application for clemency (dkt. no. 215-1), former Judge Robinson

explained the reason for the reduction:

      I reduced Mr. Benitez’s sentence to 210 months due to the
      nature and circumstances of the offense and the history and
      characteristics of his background and to avoid unwarranted
      sentencing disparities.    I noted at the time that “[Mr.
      Benitez’s] history is a relatively unusual one.     Both his
      parents were incarcerated when he was in grade school.
      Additionally his sister was incarcerated leaving him, at 14,
      as the sole provider for his two young nephews.” Mr. Benitez
      was thrown into the world of drug dealing.         While his
      situation does not excuse his behavior it provided some
      context for my decision. I also noted that Mr. Benitez “cared
      for [his younger siblings] and encouraged them to lead a law-
      abiding life--which they have.” Mr. Benitez struck me as an

                                      2
      Case 7:06-cr-01156-LAP Document 230 Filed 08/10/20 Page 3 of 8



     unusual case and one that deserved special consideration by
     the court. As I recall he was not involved in any violent
     behavior.    He was a respectful man who understood and
     recognized the improper nature of his actions and was sincere
     in his remorse.    I also believed that he could become a
     productive member of his community if provided support and
     the right opportunity.”
(See dkt. no. 215-1.)

     On January 3, 2019, Mr. Benitez filed a pro se motion for a

sentence reduction under the FSA. (Dkt. no. 208.) On March 21,

2019, defense counsel filed a notice of appearance to assist with

the pending motion (dkt. no. 210), and on January 3, 2020, filed

a letter in support of the motion (dkt. no. 215).

     According to the Bureau of Prisons (“BOP”), Mr. Benitez’s

projected release date is July 27, 2022.

     II.   APPLICABLE LAW

     “‘[A] judgment of conviction that includes [a sentence of

imprisonment] constitutes a final judgment’ and may not be modified

by a district court except in limited circumstances.” United States

v. Dillon, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)).

Title 18, United States Code Section 3582(c)(1)(B) provides one

such circumstance: “[A] court may modify an imposed term of

imprisonment   to   the   extent   otherwise   expressly    permitted   by

statute or by Rule 35 of the Federal Rules of Criminal Procedure.”

(Emphasis added). Section 404(b) of the FSA provides, in relevant

part, that a court may “impose a reduced sentence as if sections

                                    3
       Case 7:06-cr-01156-LAP Document 230 Filed 08/10/20 Page 4 of 8



2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at

the   time   the    covered    offense   was    committed.”   This    provision

satisfies     the    express    permission      required    under    18   U.S.C.

§ 3582(c)(1)(B) to modify an already imposed term of imprisonment

by making retroactive the portions of the Fair Sentencing Act that

lowered statutory penalties for certain offenses involving cocaine

base. See, e.g., United States v. Wirsing, 2019 WL 6139017, at *7

(4th Cir. Nov. 20, 2019) (“We hold that § 3582(c)(1)(B) is the

appropriate    vehicle    for    a   [FSA]     motion.”);   United   States   v.

Williams, No. 00 CR. 1008 (NRB), 2019 WL 5791747, at *5 (S.D.N.Y.

Oct. 17, 2019) (construing a FSA motion as brought pursuant to 18

U.S.C. § 3582(c)(1)(B)); United States v. Davis, 2019 WL 1054554,

at *2 (W.D.N.Y. Mar. 6, 2019) (same); United States v. Potts, 2019

WL 1059837, at *2-3 (S. D. Fla. Mar. 6, 2019) (“§ 3582(c) provides

the procedural vehicle whereby this Court may modify Defendant’s

sentence.”); United States v. Copple, 2019 WL 486440, at *2 (S.D.

Ill. Feb. 7, 2019) (“The Court believes the better vehicle to

impose a reduced term of imprisonment [under Section 404 of the

FSA] is § 3582(c)(1)(B).”).

      III. DISCUSSION

      After initially disagreeing, the parties now agree that Mr.

Benitez is eligible for a reduction in sentence under the FSA.




                                         4
       Case 7:06-cr-01156-LAP Document 230 Filed 08/10/20 Page 5 of 8



      Mr. Benitez is approximately 54 years old and has served

about thirteen years in custody.            As noted above, his current

projected release date is some two years from now.           He has a minor

disciplinary record during incarceration, has earned his GED, and

has taken numerous courses aimed at enabling a law-abiding life

and acquiring employment skills.           Perhaps most importantly, Mr.

Benitez also seems to have turned his life around, embracing a

positive attitude and lifestyle.

      Mr. Benitez also suffers from several conditions that make

him   particularly    susceptible     to     COVID-19:     morbid   obesity,

hypertension, and breathing issues.         (Dkt. no. 222.)

      As set forth at length in his papers, Mr. Benitez earned his

GED while in custody and completed numerous courses aimed at

enabling   a   law-abiding    life,   including    Freedom     from     Drugs,

Breaking the Cycle, Verbal Advantage, and Parenting.            He has also

completed courses providing training for employment, including

ServSafe Food Handler Training, Culinary Arts, Controlling Food

Service Costs, Computer Education, and Internet Explorer.

      Mr. Benitez has submitted a letter describing his personal

progress. (Dkt. no. 215-3.)      He notes that “from the start of this

journey, I was under a false belief system.              My belief was that

everybody was out to get me and I blamed everyone but Miguel for

my personal pitfalls.”       He describes how his health challenges

                                      5
         Case 7:06-cr-01156-LAP Document 230 Filed 08/10/20 Page 6 of 8



made him “realize[] how precious not only my life was to me, but

my children’s lives became even more of value.”                   Thus, he says “I

started by separating myself from all foolishness that I was

normally associated with.”          He adds that “it has been a real battle

for me coming from the penitentiary to this point [in a low level

institution].       But every experience helped to groom me to become

who I am today.      It helped me to become humble, civil, and to live

my       life       accordingly         in          a        settled         community

setting.”       Mr. Benitez is most remorseful.              Finally, he notes that

he has a strong family support system in place and children who

will benefit from his return.

      Mr. Benitez has a post-release plan in place.                        He plans to

reside in the Tampa, Florida area with his niece.                            With his

certificates in culinary arts and his work experience as a cook in

the     Officers    Mess   dining     facility,         he    plans    to    become   a

chef.        Mr. Benitez also        has       an        offer        of     full-time

employment.       (Dkt. no. 215-5.)

      Mr. Benitez’s crimes were undoubtedly serious and wreaked

havoc on people in his community.            A sentence of 13 years, however,

is a serious sentence and likely to deter anyone considering

similar conduct.       Mr. Benitez’s behavior in custody, particularly

his good disciplinary record, his earning his GED and numerous

certificates, his remorse, and his concern for his family persuade


                                        6
         Case 7:06-cr-01156-LAP Document 230 Filed 08/10/20 Page 7 of 8



the Court that there is no reason for further incarceration to

protect the public from additional crimes by him.

     With     respect    to   sentencing   disparities,      the    Court    notes

former     Judge    Robinson’s     acknowledgement      at     the       time   of

Mr. Benitez’s sentencing that the highest sentence received by

anyone       else       involved     in     the      case          was      eighty

months.     Mr. Benitez has served twice that.

     The Court also notes Judge Robinson’s statement in his 2016

letter (dkt. no. 215-1) that, although he reduced Mr. Benitez’s

sentence by 150 months, “[i]f the guideline range had been lower

and the average variance would have allowed it, I would have

sentenced him to an even lower sentence.”          The Guidelines range is

now lower, and reducing Mr. Benitez’s sentence is consistent with

the letter and the spirit of the FSA.

     In     addition,    Mr. Benitez’s     particular     susceptibility        to

COVID-19 constitutes a compelling circumstance warranting release.




                                       7
         Case 7:06-cr-01156-LAP Document 230 Filed 08/10/20 Page 8 of 8



     IV.     CONCLUSION

     For the reasons set out above, Defendant’s motion to reduce

his sentence (dkt.no. 215) is GRANTED, and he is sentenced to time

served plus two weeks.


SO ORDERED.

Dated:       New York, New York
             August 10, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       8
